DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 8, 9, 11-16, 18-25 are objected to because of the following informalities:

Regarding to Claims 2-6, 8, 9, 11-16, 23-25, “An engine oil system…” should be amended as “The engine oil system…”  Regarding to Claim 18-22, “A lid” should be amended as “The lid”

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 

Regarding to Claim 23, the applicant claimed “…comprising a lid.”  Based on the teachings of the specification, the lid is considered as a filter lid Part 50.  Therefore, since Claim 1 teaches a filter lid already, the examiner considered the limitations of Claim 23 fails to further limit the subject matter.

Claims 24 and 25 are rejected because the claims ultimately depend from rejected claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, 16, 23, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyachi (US2007/0267417 A1).

Regarding to Claim 1, Miyachi teaches an engine oil system for supplying oil to oil using components in a vehicle, said engine oil system comprising (Paragraph 31):
an oil pan for holding oil received from said oil using components (Fig. 1, Part 17 area),
an oil pump fluidly connected to said oil pan for pumping oil from said oil pan to said oil using components (Paragraphs 32, 36, it would be known the oil is discharged to a pump via Part 22 area, and based on Paragraph 31, it would also be known that the oil is used by some components), and
an oil filter configured for cleaning said oil (Fig. 2, Part 20 area), said oil filter having a filter inlet for receiving oil to be cleaned (Fig. 1, Part 24), and a filter outlet for discharging oil from said oil filter (Paragraph 36.  Based on the teachings of the paragraph, it would be known that there is an outlet to return the oil via Part 20 to Part 17),
wherein said oil filter is arranged in said oil pan such that, in use, said filter outlet discharges oil into said oil pan (Fig. 1, Paragraph 36),
wherein said oil filter comprises a filter insert for cleaning said oil (Fig. 2, Part 25 area), and wherein said engine oil system comprises a filter lid arranged to close an opening in a housing of the oil pan (Fig. 1, Part 26), wherein said oil filter can be accessed by removing said filter lid whereby said filter insert can be removed via said opening, characterized in that (Figs. 4-6, Paragraphs 33, 37),
said filter insert comprises a plurality of filter elements connected to each other, said filter elements being arranged successively from said filter inlet to said filter outlet, wherein said oil filter is configured and arranged to enable removal of a filter element from said plurality 

Regarding to Claim 2, Miyachi teaches the engine oil system, wherein said oil filter is arranged downstream of said oil pump in said engine oil system such that, in use, said filter inlet receives pressurized oil from said oil pump (Paragraph 36, based on the paragraph, it would be known that the oil is discharged via the pump and return back to Part 20, so Part 20 is downstream of the pump under the broadest reasonable interpretation).

Regarding to Claim 3, Miyachi teaches the engine oil system, comprising: an oil supply line arranged downstream of said oil pump for transferring oil to said oil using components (Paragraph 31), and an oil filter line arranged downstream of said oil pump for transferring oil to said oil filter (Fig. 2, Part 23, Paragraph 36, based on the paragraph, it would be known that the oil is discharged via the pump and return back to Part 20, so Part 20 is downstream of the pump under the broadest reasonable interpretation), wherein said oil supply line and said oil filter line are arranged to receive different sub portions of a pressurized oil flow from said oil pump (Paragraphs 31-36).

Regarding to Claim 4, Miyachi teaches the engine oil system, wherein said oil filter line is a branch from said oil supply line (Paragraphs 31-36, since the supply line is sending the oil to a 

Regarding to Claim 5, Miyachi teaches the engine oil system, comprising at least one oil return line arranged between said oil using components and said oil pan for transferring oil from at least one of said oil using components to said oil pan (Fig. 2, Part 23), wherein said oil filter is arranged downstream of said oil return line in said engine oil system such that, in use, said filter inlet receives oil from said oil return line (Fig. 2).

Regarding to Claim 6, Miyachi teaches the engine oil system, wherein said oil pan comprises an interior volume for holding said oil, and wherein at least said filter outlet is arranged in said interior volume (Fig. 2).

Regarding to Claim 8, Miyachi teaches the engine oil system, wherein said filter lid is connected to said filter insert in such a way that said filter insert is removable from said oil pan together with said filter lid (Figs. 4-6).

Regarding to Claim 9, Miyachi teaches the engine oil system, wherein said filter insert has a lateral side arranged between said filter inlet and said filter outlet (Fig. 2), and wherein said engine oil system comprises a filter insert holding structure arranged in said oil pan for holding said filter insert (Fig. 2), wherein said filter holding structure comprises a wall arranged 

Regarding to Claim 11, Miyachi teaches the engine oil system, wherein each one of the filter elements comprises a connecting arrangement for connection to another one of said filter elements (Paragraph 47).

Regarding to Claim 16, Miyachi teaches the engine oil system, wherein said oil filter is horizontally arranged, or said oil filter is vertically arranged, in said oil pan, such that in use, oil flows inside of said oil filter horizontally or vertically, respectively (Fig. 2).

Regarding to Claim 23, Miyachi teaches the engine oil system, comprising a lid (Fig. 2, Part 26 area).

Regarding to Claim 26, Miyachi teaches a vehicle comprising an oil system according to Claim 1 (Paragraph 2, Paragraph 20, Fig. 7 shows Part 17 located inside Part 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (US2007/0267417 A1) in view of Viola (US2019/0024543 A1).

Regarding to Claim 12, Miyachi fails to explicitly disclose, but Viola teaches an engine oil system, wherein at least one of the filter elements comprises an additive, such as e.g. an additive for oxidation control or friction control [Viola teaches a filter element is an additive material for friction control to dissolve and release the desired chemicals through oil circulating in the lubrication system (Viola, Paragraph 19).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyachi to incorporate the teachings of Viola to add an additive material for friction control in order to dissolve and release the desired chemicals through oil circulating in the lubrication system (Viola, Paragraph 19).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (US2007/0267417 A1) in view of Elesgood (US2004/0245179 A1).

Regarding to Claim 13, Miyachi fails to explicitly disclose, but Elesgood teaches an engine oil system, wherein said oil filter comprises an oil distribution plate comprising a plurality of through holes configured to distribute oil within the oil filter [Elesgood teaches a filter system comprises a magnetic distribution plate (Elesgood, Fig. 1, Part 88 is the main portion of the filter and Part 64 is a magnetic distribution plate, the combination is a filter system under the broadest reasonable interpretation).  The plate further comprises holes (Elesgood, Fig. 1, Part 86A-F) to allow the oil flow to filter from the plate to allow to remove the metal particle of the oil (Elesgood, Paragraph 48).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyachi to incorporate the teachings of Elesgood to add a distribution plate with hole in order to allow the oil pass enter filter while the plate operate certain function (Elesgood, Paragraph 41, Paragraph 48).

Regarding to Claim 14, Miyachi in view of Elesgood teaches the modified engine oil system, wherein said oil distribution plate is magnetic for filtering out metal pieces from the oil (Elesgood, Paragraph 48).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyachi (US2007/0267417 A1) and Elesgood (US2004/0245179 A1) as applied to Claim 13 above, and further in view of Ben-Horin (US2016/0310876 A1).

Regarding to Claim 15, Miyachi and Elesgood fail to explicitly disclose, but Ben-Horin teaches an engine oil system, wherein the filter elements in said plurality of filter elements have different filtering capacity, wherein a relatively coarse filter element is arranged closest said filter inlet, and a relatively fine filter element is arranged downstream of said coarse filter element, and said oil distribution plate is arranged between said relatively coarse filter element and said relatively fine filter element [Ben-Horin teaches a filter system comprises a coarse filter element, a distribution plate and a fine filter element in certain order (Ben-Horin, Fig. 1, Part C, Part 5 and Part 33, Paragraph 50) to ensure control of the amount of cleaning fluid and the volumetric fluid flow rate discharged from the system, to prevent unnecessary loss of fluid from the system (Ben-Horin, Paragraph 4)]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyachi and Eleswood to incorporate the teachings of Ben-Horin to design a filter with certain elements and orders in order to ensure control of the amount of cleaning fluid and the volumetric fluid flow rate discharged from the system, to prevent unnecessary loss of fluid from the system (Ben-Horin, Paragraph 4).

Allowable Subject Matter
Claims 17-22 are allowed.

Regarding to Claim 17, after reviewing the claimed limitations (“an expandable closing arrangement for closing the opening in said oil pan, a first elongated element having a first element connecting portion connected to first portion of said closing arrangement by a first pivotable connection, a second elongated element having a second element connecting portion connected to a second portion of said closing arrangement by a second pivotable connection distant from said first pivotable connection, wherein said first elongated element and said second elongated element are connected to each other by a pivotable jointer enabling said first elongated element and said second elongated element to be arranged: in a first relative position in which the first pivotable connection is separated from said second pivotable connection by a first distance which the expandable closing arrangement is in a first state in which the closing arrangement can pass through said opening, and in a second relative position in which the first pivotable connection is separated from said second pivotable connection by a second distance being greater than said first distance in which the expandable closing arrangement is in a second state, or an expanded state, in which the closing arrangement cannot pass through said opening”) and the references, the examiner considered the references fail to show or reasonably teach in combination all the limitations of Claim 17.  Therefore, Claim 17 is allowed.



Claim 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizuka (US2020/0031570 A1) teaches a filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-KAI WANG/             Examiner, Art Unit 3747